DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 5 Oct 2021.
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Amendments Received
Amendments to the claims were received and entered on 7 Feb 2022.

Status of the Claims
Withdrawn: 22 and 23
Canceled: 10–13
Examined herein: 1–9, 14–21 and 24–27

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed European Application No. EP 16178113.3 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 6 Jul 2016.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.


Withdrawn Rejections
All rejections of claims 10–13 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1–9, 14–16 and 24–27 under 35 USC § 102 over Szappanos is hereby withdrawn in view of Applicant's amendments and persuasive argument that Szappanos does not teach all the claim limitations (Reply of 7 Feb 2022, pp. 11–12).  Consequently, the rejection of claims 17–21 under 35 USC § 103 over Szappanos, Nidelet and Fukuda is also hereby withdrawn.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites that "a simulation is performed while the growth is constrained to a fixed value or within a range"; claim 1 recites performing an optimization "wherein a constraint sets a condition defining a growth to a fixed value or in range".
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–9, 14–21 and 24–27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained from the previous Office action.  Significant revisions have been made to the rationale for clarity and to conform to the claims as currently presented.
Claim 1 recites "performing a first optimization", "performing a second optimization", and "performing a third optimization".  The specification describes the invention as including three steps of "simulation" (p. 11, l. 19 – p. 12, l. 14).  By their plain meanings in the art, "optimization" and "simulation" are not synonymous, or even approximately analogous.  "Optimization" describes a procedure of selecting an element (or combination of elements) that best satisfy a criterion (or set of criteria).  In the context of a mathematical model, it typically describes the procedure of adjusting values of model parameters to minimize the error between model predictions and actual data.  "Simulation" describes the procedure of using a mathematical model to predict the behavior of the modeled system over time.  "Optimization" and "simulation" are related, but not identical.
The procedures described in the claim appear to be more consistent with a procedure that uses "the metabolic model compris[ing] a stoichiometric representation of biochemical reactions and import and export of extracellular compounds" for three "simulation" steps, not three "optimization" steps.  Because the parameters of the model must obey stoichiometric rules, these parameters cannot be adjusted through optimization: every parameter has exactly one value that is stoichiometrically consistent.  Furthermore, a procedure in which three "optimizations" are performed, each using different criteria, appears nonsensical.  Each optimization will change the model parameters in different ways that cannot readily be predicted from step to step.  So on the whole, the disclosure indicates that the invention is practiced by performing three "simulation" steps, not three "optimization" steps.  The claim does not distinctly claim the subject matter of the invention because it is not clear whether each claimed "optimization" step is truly an optimization, or whether the claim is using "optimization" as an unconventional and ill-defined synonym for "simulation".
Claim 1 has numerous additional unclear elements.
It recites "a growth", but does not define what is being grown, or how growth is determined.
It recites "sum of uptakes", but does not define what is uptaken.
It does not particularly point out what is meant by "promotes a condition identified as optimizing a sum of up-regulation [or down-regulation] targets".  Furthermore, the optimization/simulation promotes two opposite conditions, and the claim does not resolve this apparent contradiction.
It recites that "the number of up-regulation targets … are optimized" and "the number of down-regulation targets … are optimized", and does not particularly point out how to resolve this apparent contradiction.
It states that "targets are functions of fluxes", but then describes "targets in the chemical environment", without particularly pointing out how a chemical environment contains functions.
It does not particularly point out what "worst-case coverage of the targets" means.
It states "coverage denotes the minimal value of targets obtained in step (c)"; "the minimal value of targets obtained in step (c)" lacks sufficient antecedent basis.
It states "strength denotes the sum of the minimized sum of up-regulation targets and the maximized sum of down-regulation targets obtained in step (b)"; "the sum of the minimized sum of up-regulation targets and the maximized sum of down-regulation targets obtained in step (b)" lacks sufficient antecedent basis.
It states "c denotes the number of components in the evolution chemical environment", but does not distinctly claim what constitutes "components" in the "environment": it could be as narrow as only the extracellular compounds that are imported or exported by the cell/organism, or it could be as broad as any characteristic of the environment, e.g. temperature and light level.
The dependent claims also recite numerous indefinite limitations.
Claims 2, 3, 26 and 27 do not distinctly claim "a fitness benefit".
Claim 4 recites "a simulation is performed while the growth is constrained to a fixed value or within a range".  It is not clear whether the simulation of claim 4 is a different simulation from the simulation of claim 1, or whether claim 4 describes a further limitation of the simulation of claim 1.  If the latter, then it is not clear to which optimization/simulation steps the growth constraint applies.
Claim 5 is likewise unclear: whether the simulation is a further limitation of claim 1, and if so, to which steps the uptake constraint applies.
Claim 6 states to "the simulation is performed while a sum of uptakes is constrained to a fixed value or within a fixed range", but does not state to which of the optimization/simulation steps this constraint applies.
Claim 7 states "wherein up-regulation targets and down-regulation targets are optimized into opposite directions", which is either a tautology or self-contradictory.
Claim 8 cannot be parsed unambiguously: the "exceeding or falling below at least one threshold" could refer to the targets, the number of targets, or the growth; the "is simulated" could likewise refer to the targets, the number of targets, or the growth.
Claim 9 states to "in the simulation at least one inhibited flux is defined", but does not state to which of the optimization/simulation steps this definition applies.
Claim 14 does not distinctly claim "the chemical environments with the highest potential to evolve a metabolic trait".  This set of environments must comprise at least the two environments with the highest potentials, but it is not clear how many other environments must be included in the set.  The broadest interpretation is that the set comprises all environments except the one having the lowest potential, and therefore the "selecting at least one chemical environment" could select any environment other than the lowest-ranked one.  But it is not clear whether such an interpretation is reasonable, or whether Applicant intends for the selection to be performed based on a more restrictive definition of "the chemical environments with the highest potential".
Claim 15 recites "the 90% of chemical environments with the highest potential".  It is not clear whether this 90% applies to the ranking, or to the score itself.  For example, if there were 100 environments, 50 having scores between 900 and 1000, and 50 having scores between 0 and 100, it is not clear whether the selection should be from among the 90 highest-scoring environments (90% applies to rank), or whether the selection should be from among the 50 environments having scores above 900 (90% applies to score).
Claim 16 recites two steps of "growing the cell or organism".  The plain meaning of the claim states that the same cell is grown in step (c) and step (d).  But the disclosure suggests that the cell grown in step (d) is the cell or organism that results from step (c) , after "evolv[ing] the desired trait".  It is not clear which interpretation is correct.
Claim 18 does not particularly point out which compounds are "an aroma compound".
Claim 19 is ambiguous: it is not clear whether "or a precursor thereof" refers to the "aroma compound", the "aromatic aroma compound" or "branched chain amino acid derived [from the?] aroma compound".  It also does not particularly point out which compounds might be a "precursor" of an aromatic aroma compound, or what branched-chain amino acids might be "derived from" the aroma compound.  For example, 2-phenylethyl acetate (clm 20) is most commonly synthesized from 2-phenylethyl alcohol, which itself is synthesized from phenylalanine.  It is not clear whether phenylalanine is considered a "precursor" of 2-phenylethyl acetate, and, in turn, whether any of the precursors of phenylalanine would be considered precursors of 2-phenylethyl acetate.  Likewise, 2-phenylethyl acetate can be metabolized to 2-phenylethyl alcohol, and thereafter myriad compounds, so it is not clear which of these are "derived from" 2-phenylethyl acetate.
Claim 21 does not particularly point out which "amino acids [] enhance lactic acid bacteria growth".  All twenty of the common amino acids are necessary for lactic acid bacterial growth, which amino acids are essential (i.e. must be provided by the environment because they cannot be synthesized by the lactic acid bacterium) varies from strain to strain, and which amino acids can be metabolized also varies from strain to strain.
Because the examiner cannot infer Applicant's intended scope of these claims without considerable speculation, the claims will not be examined with respect to the prior art (MPEP 2173.06 § II).

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 7 Feb 2022, Applicant argues that the claims are definite (pp. 9–10).
Having reviewed the arguments, and the claims as currently presented, the examiner finds that they still recite numerous elements that render them indefinite.
The arguments are therefore unpersuasive, so the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–9, 14–21 and 24–27 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to clarify the evaluation of the claims using the current Office procedure for examination under § 101, to conform to the claims as currently presented.  Nonetheless, the rationale is substantially similar to that presented in the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "evaluating the suitability of an evolution chemical environment".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "simulation of one or several of functions of fluxes in a metabolic model"; a "metabolic model [that] comprises a stoichiometric representation of biochemical reactions and import and export of extracellular compounds"; "targets [that] are functions of fluxes"; "performing a first optimization of the model imposing a plurality of constraints" and its constituent steps; "performing a second optimization using the first optimization result" and its constituent steps; "performing a third optimization of the model" and its constituent steps; and "determination of a numerical score for the evolution chemical environment" by the claimed mathematical function.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 does not recite any additional elements besides the abstract idea.  It is wholly directed to the abstract idea.
Likewise, dependent claims 2–9, 14, 15, 17–21, 23, 24, 26 and 27 do not recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.

Claim 16 recites additional elements that are not abstract ideas: "growing the cell or organism in the evolution chemical environment" and "growing the cell or organism in a target chemical environment".  Claim 25 recites the additional, non-abstract elements of "growing at least two cells or organisms in the selection chemical environment".
Adding the generic technology of growing cells to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of growing cells does not impose any meaningful limits on how the technology of cell culture operates.  The cell culture is performed in exactly the same manner regardless of whether a practitioner selected the culture conditions using the claimed abstract idea, a different process for designing culture conditions, or selected the culture conditions arbitrarily.  Hence, this step only generally links the abstract idea to the technological environment of culturing cells, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the additional elements of claims 15 and 24 only generally link the abstract idea to the technological environment of cell culture.  Generally linking the abstract idea to a technological field does not impart an inventive concept to the claims (see MPEP 2106.05(h)).
When claim 16 and 24 are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. cell culture).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 7 Feb 2022, Applicant asserts that "the elements of amended claim 1 count not practically be performed in the human mind, even with the use of physical aids" because "solving these problems can require the use of linear programming optimizers (e.g. the CPLEX LP-solver of GLPK solver …) as the human mind is not equipped to optimize the constraints and inputs involved here" (p. 9).
These assertions are factually incorrect and inconsistent with the claimed subject matter.  The claimed "optimization" is nothing more than a series of mathematical calculations.  While those calculations can certainly be performed more quickly and accurately using a computer program, they nonetheless can also be performed entirely by hand.  In fact, calculating a small system of stoichiometric equations subject to constraints by hand is a common exercise for first-year chemistry students.  Nothing in the claim requires "stoichiometric matrices of high dimensions1" (Reply, p. 9), and even if it did, performing calculations on large matrices is only tedious to perform by hand, but not impossible.
Furthermore, no part of any claim explicitly, implicitly, or inherently requires any claim step to be performed using any computer, much less "linear programming optimizers (e.g. the CPLEX LP-solver of GLPK solver …)".  And even if the claims did recite a computer, "claims can recite a mental process even if they are claimed as being performed on a computer" (MPEP 2106.04(a)(2) § III.C).  At most, even if the claims did nominally recite a computer, that recitation would only invoke the computer as a tool to facilitate the mathematical calculations.  Invoking a computer as a tool is insufficient to integrate the abstract idea into a practical application, or to impart an inventive concept to the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.


Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Palsson, et al. (US 2002/0142321) teaches metabolic optimization of organisms, including metabolic models that accommodate evolution of the organisms.  Teusink, et al. (PLoS Computational Biology 2009) teaches using evolutionary metabolic models to understand the adaptational changes observed in a culture of Lactobacillus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: a 14×18 matrix has only two dimensions, which can hardly be considered "high dimensions".